Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II, Species B, which includes claims 10-17 in the reply filed on 09/29/2022 is acknowledged. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-13, 16, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hartmann et al. (herein after “Hartmann”) (US 2015/0371095 A1) and in view Correns et al. (herein after “Correns”) (US 2010/0063681 A1).
Regarding claim 10, Hartmann discloses a system and a method for determining a road condition, comprising: a vehicle camera (6) that is configured to capture a first image area (R1) which includes an image of a road surface (paragraph 0105), and a second image area (R2) which includes an image of another road surface, wherein the second image area (R2) is analyzed simultaneously with the first image area (R1) for the single image (I) to be analyzed (see paragraph 0106).  Hartmann discloses that the ROI (region or interest) of the first image area or several image areas are determined.  The image sections or features extracted from those image sections are fed to a classifier so that the road condition is determined (paragraphs 0095, and 0096).
Hartmann is not specifically teaching the features of “an actuator applying a force to the steering system based on the height profile.”
Correns discloses “a system and a method in which image data from a terrain lying in front of a vehicle (1) are detected, and from the which the data steering command to influence the direction and/or the speed of the travel area generated” (abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method as disclosed by Hartman to include the teachings as taught by Correns for the advantage of controlling the vehicle steering force based the condition of the road surface on which the vehicle is traveling.
Regarding claim 11, Hartman discloses that the camera (6) is used to capture the capture the first image area (R1) and the second image area (R2).
Regarding claim 12, Hartman further discloses the features of “using a LiDAR system to capture the two different image files” (paragraph 0094).
Regarding claim 13, Hartman further discloses the features of “at least one sensor obtaining a driving-state parameter of the vehicle” (paragraphs 117, and 118).
Regarding claim 16, Hartman further discloses and suggests the features of “detecting the surface section of a vehicle lane for the vehicle; and based on for the surface condition controlling the actuator such the actuator generates a steering assist force to maintain lane control” (paragraph 0097).
Regarding claim 17, Hartman further discloses and suggests the features of “determining a coefficient of friction of the surface section; and controlling the actuator such that the actuator generates a steering assist force based on the coefficient of friction” (see at least paragraphs 0007, 0012, and 0025).
Claims 14 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hartmann (US 2015/0371095 A1), Correns (US 2010/0063681 A1), and further in view of Takashima et al. (herein after “Takashima”) (US 2013/0103264 A1).
Regarding claim 14, neither Hartman nor Correns discloses or suggests the limitations of “estimating a force acting on a wheel of the vehicle based on the height profile; and using the estimated force to control the electronic power assist system of the vehicle.”
Takashima discloses a control apparatus for vehicle in which the target braking/driving force setting device adjusts the set target braking/driving force in accordance with the specified road surface (see at least paragraphs 0057-0059).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hartman and Correns to include the teachings as taught by Takashima for the advantage of generating a specific steering force applied on each wheel of the vehicle based on the condition of the road.
Regarding claim 15, Takashima teaches that the EPS actuator (500) is a steering torque assisting apparatus (Figure 1) which is coupled to the lower steering shaft (14) and upper steering shaft (13) so that the steering reaction force from the vehicle wheels is transmitted to the steering wheel (12) of the steering system (see at least paragraphs 0013, 0093, 0094).
Examiner’s Comments Regarding the Cited References
	The patent application publication No. US 2015/0294161 A1 (Schamp reference) discloses a vehicular path sensing system and method, comprising: a projection system that projects at least one fan beam of light onto a path upon which the vehicle travels; an imaging system that is configured to generate a pair of stereo image components of said at least one fan beam of light; and a processing system that is configured to sense a physical feature of or along the path of the vehicle responsive to the stereo image components.  However, Schamp is not teaching or even suggesting “creating a single image file having depth information based on the two image different files; and creating a height profiles from the single image file for the surface section lying ahead of the vehicle and subsequently driven on the by vehicle.”
	The patent application publication No. US 2009/0097038 A1 (Higgins-Luthman reference) discloses a suspension system for a vehicle.  The suspension system includes a camera, an energy emitter and a control unit.  The camera is a forward portion of the vehicle, wherein the camera is provided to capture the images of the road surface in front of the vehicle tire.  The energy emitter emits illumination so that linear pattern is projected onto a portion of the area forward of the tire.  The control unit processes the image data captured by the camera and detects irregularities on a surface in front of the vehicle tire based upon the processed image data.  Higgins-Luthman is simply not teaching or even suggesting the features of “creating a single image file having depth information based on the two image different files; and creating a height profiles from the single image file for the surface section lying ahead of the vehicle and subsequently driven on the by vehicle.”
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3667